Exhibit 10.2

 

DEX MEDIA, INC.
AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------


 

ARTICLE I

ESTABLISHMENT, PURPOSE AND DURATION

1

1.1

Establishment

1

1.2

Purpose of the Plan

1

1.3

Duration of Plan

1

ARTICLE II

DEFINITIONS

1

2.1

“Affiliate”

1

2.2

“Annual Incentive Award”

1

2.3

“Award”

1

2.4

“Award Agreement”

1

2.5

“Beneficial Owner” or “Beneficial Ownership”

2

2.6

“Board”

2

2.7

“Cash-Based Award”

2

2.8

“Change in Control of the Company”

2

2.9

“Code”

3

2.10

“Committee”

3

2.11

“Company”

3

2.12

“Corporate Change”

3

2.13

“Covered Employee”

3

2.14

“Director”

3

2.15

“Director Award”

3

2.16

“Disability”

3

2.17

“Dividend Equivalent”

4

2.18

“Employee”

4

2.19

“Equity Interests”

4

2.20

“Exchange Act”

4

2.21

“Fair Market Value”

4

2.22

“Fiscal Year”

4

2.23

“Freestanding SAR”

4

2.24

“Full Value Award”

4

2.25

“Holder”

4

2.26

“Incentive Stock Option” or “ISO”

4

2.27

“Insider”

4

2.28

“Institutional Holder”

5

2.29

“Institutional Holder Affiliate”

5

2.30

“Institutional Holder Equity Interest”

5

2.31

“Minimum Statutory Tax Withholding Obligation”

5

 

i

--------------------------------------------------------------------------------


 

2.32

“Nonqualified Stock Option” or “NQSO”

5

2.33

“Option”

5

2.34

“Option Price”

5

2.35

“Other Stock-Based Award”

5

2.36

“Participant”

5

2.37

“Performance-Based Compensation”

5

2.38

“Performance Goals”

5

2.39

“Performance Stock Award”

5

2.40

“Performance Unit Award”

5

2.41

“Period of Restriction”

5

2.42

“Permissible under Section 409A”

5

2.43

“Plan”

6

2.44

“Restricted Stock”

6

2.45

“Restricted Stock Award”

6

2.46

“RSU”

6

2.47

“RSU Award”

6

2.48

“SAR”

6

2.49

“Section 409A”

6

2.50

“Separation from Service”

6

2.51

“Stock”

6

2.52

“Substantial Risk of Forfeiture”

6

2.53

“Tandem SAR”

6

2.54

“Ten Percent Stockholder”

6

2.55

“Third Party Service Provider”

6

ARTICLE III

ELIGIBILITY

6

ARTICLE IV

GENERAL PROVISIONS RELATING TO AWARDS

7

4.1

Authority to Grant Awards

7

4.2

Dedicated Shares; Maximum Awards

7

4.3

Non-Transferability

8

4.4

Requirements of Law

8

4.5

Changes in the Company’s Capital Structure

9

4.6

Election Under Section 83(b) of the Code

11

4.7

Forfeiture for Cause

11

4.8

Forfeiture Events

11

4.9

Award Agreements

11

4.10

Amendments of Award Agreements

12

 

ii

--------------------------------------------------------------------------------


 

4.11

Rights as Stockholder

12

4.12

Issuance of Shares of Stock

12

4.13

Restrictions on Stock Received

12

4.14

Compliance With Section 409A

12

4.15

Date of Grant

12

4.16

Impact of Separation from Service

12

4.17

Dividend Equivalents

13

ARTICLE V

OPTIONS

13

5.1

Authority to Grant Options

13

5.2

Option Price

13

5.3

Duration of Option

13

5.4

Amount Exercisable

13

5.5

Exercise of Option

13

5.6

Transferability—Incentive Stock Options

14

5.7

Notification of Disqualifying Disposition

14

5.8

$100,000 Limitation on ISOs

14

ARTICLE VI

STOCK APPRECIATION RIGHTS

14

6.1

Authority to Grant SAR Awards

14

6.2

General Terms

14

6.3

Term of SAR

14

6.4

Exercise of SAR

15

6.5

Payment of SAR Amount

15

ARTICLE VII

RESTRICTED STOCK AWARDS

15

7.1

Restricted Stock Awards

15

7.2

Holder’s Rights as Stockholder

15

ARTICLE VIII

RESTRICTED STOCK UNIT AWARDS

16

8.1

Authority to Grant RSU Awards

16

8.2

RSU Award

16

8.3

Form of Payment Under RSU Award

16

8.4

Time of Payment Under RSU Award

16

ARTICLE IX

PERFORMANCE STOCK AWARDS AND PERFORMANCE UNIT AWARDS

16

9.1

Authority to Grant Performance Stock Awards and Performance Unit Awards

16

9.2

Performance Goals

16

9.3

Time of Establishment of Performance Goals

17

9.4

Form of Payment Under Performance Unit Award

17

9.5

Time of Payment Under Performance Unit Award

17

 

iii

--------------------------------------------------------------------------------


 

9.6

Holder’s Rights as Stockholder With Respect to a Performance Stock Award

17

9.7

Increases Prohibited

17

ARTICLE X

DIRECTOR AWARDS

18

ARTICLE XI

ANNUAL INCENTIVE AWARDS

18

11.1

Authority to Grant Annual Incentive Awards

18

11.2

Covered Employees

18

11.3

Form of Payment Under Annual Incentive Award

18

11.4

Time of Payment Under Annual Incentive Award

18

ARTICLE XII

OTHER STOCK-BASED AWARDS

18

12.1

Authority to Grant Other Stock-Based Awards

18

12.2

Value of Other Stock-Based Award

18

12.3

Payment of Other Stock-Based Award

19

12.4

Time of Payment of Other Stock-Based Award

19

ARTICLE XIII

CASH-BASED AWARDS

19

13.1

Authority to Grant Cash-Based Awards

19

13.2

Value of Cash-Based Award

19

13.3

Payment of Cash-Based Award

19

13.4

Time of Payment of Cash-Based Award

19

ARTICLE XIV

SUBSTITUTION AWARDS

19

ARTICLE XV

CHANGE IN CONTROL OF THE COMPANY

19

15.1

Change in Control of the Company

19

15.2

Delay of Payment due to Section 409A

21

ARTICLE XVI

ADMINISTRATION

21

16.1

Awards

21

16.2

Authority of the Committee

21

16.3

Decisions Binding

22

16.4

No Liability

22

ARTICLE XVII

AMENDMENT OR TERMINATION OF PLAN

22

17.1

Amendment, Modification, Suspension, and Termination

22

17.2

Awards Previously Granted

22

ARTICLE XVIII

MISCELLANEOUS

22

18.1

Unfunded Plan/No Establishment of a Trust Fund

22

18.2

No Employment Obligation

23

18.3

Tax Withholding

23

18.4

Gender and Number

23

18.5

Severability

24

 

iv

--------------------------------------------------------------------------------


 

18.6

Headings

24

18.7

Other Compensation Plans

24

18.8

Retirement and Welfare Plans

24

18.9

Other Awards

24

18.10

Successors

24

18.11

Law Limitations/Governmental Approvals

24

18.12

Delivery of Title

24

18.13

Inability to Obtain Authority

24

18.14

Investment Representations

24

18.15

Persons Residing Outside of the United States

24

18.16

Arbitration of Disputes

25

18.17

Governing Law

25

 

v

--------------------------------------------------------------------------------


 

ARTICLE I

 

ESTABLISHMENT, PURPOSE AND DURATION

 

1.1                                     Establishment.  The Company established
the 2009 Long-Term Incentive Plan, and the Company is hereby amending and
restating the 2009 Long-Term Incentive Plan to be known as the “Dex Media, Inc.
Amended and Restated Long-Term Incentive Plan,” as set forth in this document. 
The Plan permits the grant of Incentive Stock Options, Nonqualified Stock
Options, SARs, Restricted Stock, RSUs, Performance Stock Awards, Performance
Unit Awards, Annual Incentive Awards, Dividend Equivalents, Cash-Based Awards
and Other Stock-Based Awards.  The Plan became effective as of December 31, 2009
(the “Effective Date”), and is being amended and restated as of September     ,
2013.

 

1.2                                     Purpose of the Plan.  The Plan is
intended to advance the best interests of the Company, its Affiliates and its
stockholders by providing those persons who have substantial responsibility for
the management and growth of the Company and its Affiliates with additional
performance incentives and an opportunity to obtain or increase their
proprietary interest in the Company, thereby encouraging them to continue in
their employment or affiliation with the Company or its Affiliates.

 

1.3                                     Duration of Plan.  Unless sooner
terminated as provided herein, the Plan shall terminate ten years from the
Effective Date.  After the Plan is terminated, no Awards may be granted but
Awards previously granted shall remain outstanding in accordance with their
applicable terms and conditions and the Plan’s terms and conditions.
Notwithstanding the foregoing, no Incentive Stock Options may be granted more
than ten years after the earlier of (a) adoption of the Plan by the Board, and
(b) the Effective Date.

 

ARTICLE II

 

DEFINITIONS

 

The words and phrases defined in this Article shall have the meaning set out
below throughout the Plan, unless the context in which any such word or phrase
appears reasonably requires a broader, narrower or different meaning.

 

2.1                                     “Affiliate” means any corporation,
partnership, limited liability company or association, trust or other entity or
organization which, directly or indirectly, controls, is controlled by, or is
under common control with, the Company.  For purposes of the preceding sentence,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any entity or
organization, shall mean the possession, directly or indirectly, of the power
(a) to vote more than fifty percent (50%) of the securities having ordinary
voting power for the election of directors of the controlled entity or
organization, or (b) to direct or cause the direction of the management and
policies of the controlled entity or organization, whether through the ownership
of voting securities or by contract or otherwise.

 

2.2                                     “Annual Incentive Award” means an Award
granted to a Holder pursuant to Article XI.

 

2.3                                     “Award” means, individually or
collectively, a grant under the Plan of Incentive Stock Options, Nonqualified
Stock Options, SARs, Restricted Stock, RSUs, Performance Stock Awards,
Performance Unit Awards, Annual Incentive Awards, Dividend Equivalents,
Cash-Based Awards and Other Stock-Based Awards, in each case subject to the
terms and provisions of the Plan.

 

2.4                                     “Award Agreement” means a written or
electronic agreement that sets forth the terms and conditions applicable to an
Award granted under the Plan.

 

1

--------------------------------------------------------------------------------


 

2.5                                     “Beneficial Owner” or “Beneficial
Ownership” shall have the meaning ascribed to such term in Rule 13d-3 of the
General Rules and Regulations under the Exchange Act.

 

2.6                                     “Board” means the board of directors of
the Company.

 

2.7                                     “Cash-Based Award” means an Award
granted pursuant to Article XIII.

 

2.8                                     “Change in Control of the Company” means
“Change in Control of the Company” as defined in an Award Agreement or if such
term is not defined therein, means any of the following events occurring after
the Effective Date:

 

(a)                                 The acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a
“Covered Person”) of beneficial ownership (within the meaning of rule 13d-3
promulgated under the Exchange Act) of more than 35% of either (i) the then
outstanding shares of the common stock of the Company (the “Outstanding Company
Common Stock”), or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”), excluding from such
calculation of Outstanding Company Common Stock or Outstanding Company Voting
Securities held by such Covered Person any Institutional Holder Equity Interests
held by any Institutional Holder so long as no Institutional Holder is part of a
“group” (within the meaning of the Exchange Act and the rules of the Securities
and Exchange Commission thereunder as in effect on the Effective Date) that
includes Covered Persons that are not Institutional Holders; provided, however,
that for purposes of this subsection (a) of this Section 2.8, the following
acquisitions shall not constitute a Change in Control of the Company: (1) any
acquisition of shares of the Company directly from the Company, (2) any
acquisition of shares of the Company by the Company, (3) any acquisition of
shares of the Company by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any entity controlled by the Company, or (4) any
acquisition of shares of the Company by any corporation pursuant to a
transaction which complies with clauses (1), (2) and (3) of subsection (c) of
this Section 2.8;

 

(b)                                 Individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Covered Person other
than the Board;

 

(c)                                  Consummation of (xx) a reorganization,
merger or consolidation or sale of the Company or any subsidiary of the Company,
or (yy) a disposition of all or substantially all of the assets of the Company
(a “Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, direct or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and

 

2

--------------------------------------------------------------------------------


 

Outstanding Company Voting Securities, as the case may be, (2) no Covered Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 50% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination;

 

(d)                                 The liquidation or dissolution of the
Company; or

 

(e)                                  The acquisition by the Institutional
Holders and its Institutional Holder Affiliates of beneficial ownership (within
the meaning of rule 13d-3 promulgated under the Exchange Act) of more than 45%
of either (i) the Outstanding Company Common Stock, or (ii) the Outstanding
Company Voting Securities; provided, however, that for purposes of this
subsection (e) of this Section 2.8, the following acquisitions shall not
constitute a Change in Control of the Company: (1) any acquisition of shares of
the Company directly from the Company, or (2) any acquisition of shares of the
Company by any corporation pursuant to a transaction which complies with clauses
(1), (2) and (3) of subsection (c) of this Section 2.8.

 

2.9                                     “Code” means the United States Internal
Revenue Code of 1986, as amended from time to time.

 

2.10                              “Committee” means the Compensation and
Benefits Committee of the Board.  Unless otherwise determined by the Board, the
Committee shall be comprised solely of at least two individuals who are intended
to qualify as “Non-Employee Directors” within the meaning of Rule 16b-3 under
the Exchange Act (or any successor rule thereto), “independent directors” within
the meaning of the NASDAQ listed-company rules and “outside directors” within
the meaning of section 162(m) of the Code.

 

2.11                              “Company” means Dex Media, Inc., a Delaware
corporation, or any successor (by reincorporation, merger or otherwise).

 

2.12                              “Corporate Change” shall have the meaning
ascribed to that term in Section 4.5(c).

 

2.13                              “Covered Employee” means an Employee who is a
“covered employee,” as defined in section 162(m) of the Code and the regulations
or other guidance promulgated by the Internal Revenue Service under
section 162(m) of the Code, or any successor statute.

 

2.14                              “Director” means a new director of the Company
who is not an Employee, who was appointed after April 30, 2013, or a current
director of the Company who was previously a director of SuperMedia prior to
April 30, 2013.

 

2.15                              “Director Award” means any NQSO, SAR, or Full
Value Award granted to a Director pursuant to such applicable terms, conditions,
and limitations as the Board or Committee may establish in accordance with this
Plan.

 

2.16                              “Disability” means as determined by the
Committee in its discretion exercised in good faith, any medically determinable
physical or mental impairment of the Holder that can be expected to result in
death or can be expected to last for a continuous period of no less than 12
months and that would entitle the Holder to payment of disability income
payments under the Company’s long-term disability insurance policy or plan for
Employees as then in effect for a period of not less than three months; or in
the event that the Holder is not covered, for whatever reason, under the
Company’s long-term disability insurance policy or plan for Employees or in the
event

 

3

--------------------------------------------------------------------------------


 

the Company does not maintain such a long-term disability insurance policy,
“Disability” means the Holder is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.  A determination of Disability may
be made by a physician selected or approved by the Committee and, in this
respect, the Holder shall submit to an examination by such physician upon
request by the Committee.

 

2.17                              “Dividend Equivalent” means a payment
equivalent in amount to dividends paid to the Company’s stockholders.

 

2.18                              “Employee” means a person first employed by
the Company or any Affiliate as a common law employee after April 30, 2013 or a
current employee of the Company who was previously an employee of SuperMedia
prior to April 30, 2013.

 

2.19                              “Equity Interests” means any shares of capital
stock, partnership interests, membership interests in a limited liability
company, beneficial interests in a trust or other equity ownership interests in
an entity of whatever nature, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any of the foregoing, but
excluding any debt security that is convertible into, or exchangeable for, any
of the foregoing.

 

2.20                              “Exchange Act” means the Securities Exchange
Act of 1934, as amended from time to time.

 

2.21                              “Fair Market Value” of the Stock as of any
particular date means (1) if the Stock is traded on a stock exchange, the
closing sale price of the Stock on that date as reported on the principal
securities exchange on which the Stock is traded, or (2) if the Stock is traded
in the over-the-counter market, the average between the high bid and low asked
price on that date as reported in such over-the-counter market; provided that
(a) if the Stock is not so traded, (b) if no closing price or bid and asked
prices for the stock was so reported on that date or (c) if, in the discretion
of the Committee, another means of determining the fair market value of a share
of Stock at such date shall be necessary or advisable, the Committee may provide
for another method or means for determining such fair market value, which method
or means shall comply with the requirements of a reasonable valuation method as
described under Section 409A.

 

2.22                              “Fiscal Year” means the calendar year.

 

2.23                              “Freestanding SAR” means an SAR that is
granted independently of any Options, as described in Article VI.

 

2.24                              “Full Value Award” means an Award other than
in the form of an ISO, NQSO, or SAR, and which is settled by the issuance of
shares of Stock.

 

2.25                              “Holder” means a person who has been granted
an Award or any person who is entitled to receive shares of Stock or cash under
an Award.

 

2.26                              “Incentive Stock Option” or “ISO” means an
option to purchase Stock granted pursuant to Article V that is designated as an
Incentive Stock Option and that is intended to satisfy the requirements of
section 422 of the Code.

 

2.27                              “Insider” shall mean an individual who is, on
the relevant date, an officer, a Director, or more than ten percent (10%)
Beneficial Owner of any class of the Company’s equity securities that is
registered pursuant to Section 12 of the Exchange Act, as determined by the
Board in accordance with Section 16 of the Exchange Act.

 

4

--------------------------------------------------------------------------------


 

2.28                              “Institutional Holder” means an institutional
investor, and its Institutional Holder Affiliates, as described on Schedule A
hereto.

 

2.29                              “Institutional Holder Affiliate” means, with
respect to an Institutional Holder, another person or entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with the Institutional Holder specified. For purposes of
the preceding sentence, “control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of a
person or entity, whether through the ability to exercise voting power, by
contract or otherwise.

 

2.30                              “Institutional Holder Equity Interest” means
any Equity Interest in the Company acquired by an Institutional Holder under any
one or more agreements executed on or prior to the Effective Date between such
Institutional Holder and the Company.

 

2.31                              “Merger” means (i) the merger of Dex One
Corporation with and into the Company, with the Company surviving, and (ii) the
merger of SuperMedia with and into Spruce Acquisition Sub, Inc., a directly,
wholly owned subsidiary of the Company, with SuperMedia surviving as a wholly
owned subsidiary of the Company.

 

2.32                              “Minimum Statutory Tax Withholding Obligation”
means, with respect to an Award, the amount the Company or an Affiliate is
required to withhold for federal, state, local and foreign taxes based upon the
applicable minimum statutory withholding rates required by the relevant tax
authorities.

 

2.33                              “Nonqualified Stock Option” or “NQSO” means a
“nonqualified stock option” to purchase Stock granted pursuant to Article V that
does not satisfy the requirements of section 422 of the Code.

 

2.34                              “Option” means an Incentive Stock Option or a
Nonqualified Stock Option.

 

2.35                              “Option Price” shall have the meaning ascribed
to that term in Section 5.2.

 

2.36                              “Other Stock-Based Award” means an
equity-based or equity-related Award not otherwise described by the terms and
provisions of the Plan that is granted pursuant to Article XII.

 

2.37                              “Participant” means any eligible person as set
forth in Article III to whom an Award is granted.

 

2.38                              “Performance-Based Compensation” means
compensation under an Award that is intended to satisfy the requirements of
section 162(m) of the Code for deductibility of remuneration paid to Covered
Employees.

 

2.39                              “Performance Goals” means one or more of the
criteria described in Section 9.2 on which the performance goals applicable to
an Award are based.

 

2.40                              “Performance Stock Award” means an Award
designated as a performance stock award granted to a Holder pursuant to
Article IX.

 

2.41                              “Performance Unit Award” means an Award
designated as a performance unit award granted to a Holder pursuant to
Article IX.

 

2.42                              “Period of Restriction” means the period
during which Restricted Stock is subject to a substantial risk of forfeiture
(based on the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Article VII.

 

5

--------------------------------------------------------------------------------


 

2.43                              “Permissible under Section 409A” means with
respect to a particular action (such as, the grant, payment, vesting, settlement
or deferral of an amount or award under the Plan) that such action shall not
subject the compensation at issue to be subject to the additional tax or
interest applicable under Section 409A.

 

2.44                              “Plan” means the Dex Media, Inc. Amended and
Restated Long-Term Incentive Plan, as set forth in this document as it may be
amended from time to time.

 

2.45                              “Restricted Stock” means shares of restricted
Stock issued or granted under the Plan pursuant to Article VII.

 

2.46                              “Restricted Stock Award” means an
authorization by the Committee to issue or transfer Restricted Stock to a
Holder.

 

2.47                              “RSU” means a restricted stock unit credited
to a Holder’s ledger account maintained by the Company pursuant to Article VIII.

 

2.48                              “RSU Award” means an Award granted pursuant to
Article VIII.

 

2.49                              “SAR” means a stock appreciation right granted
under the Plan pursuant to Article VI.

 

2.50                              “Section 409A” means section 409A of the Code
and Department of Treasury rules and regulations issued thereunder.

 

2.51                              “Separation from Service” means the
termination of the Award recipient’s employment or service relationship with the
Company and all Affiliates as determined under Section 409A.

 

2.52                              “Stock” means the common stock of the Company,
$0.01 par value per share (or such other par value as may be designated by act
of the Company’s stockholders).

 

2.53                              “Substantial Risk of Forfeiture” shall have
the meaning ascribed to that term in Section 409A.

 

2.54                              “SuperMedia” means SuperMedia Inc., which as a
result of the Merger became a wholly owned subsidiary of the Company.

 

2.55                              “Tandem SAR” means an SAR that is granted in
connection with a related Option pursuant to Article VI herein, the exercise of
which shall require forfeiture of the right to purchase a share of Stock under
the related Option (and when a share of Stock is purchased under the Option, the
Tandem SAR shall similarly be canceled).

 

2.56                              “Ten Percent Stockholder” means an individual,
who, at the time the applicable Option is granted, owns stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any Affiliate. An individual shall be considered as
owning the stock owned, directly or indirectly, by or for his brothers and
sisters (whether by the whole or half blood), spouse, ancestors, and lineal
descendants; and stock owned, directly or indirectly, by or for a corporation,
partnership, estate, or trust, shall be considered as being owned
proportionately by or for its stockholders, partners, or beneficiaries.

 

2.57                              “Third Party Service Provider” means any
consultant, agent, representative, advisor, or independent contractor who
renders services to the Company or an Affiliate that (a) are not in connection
with the offer and sale of the Company’s securities in a capital raising
transaction, and (b) do not directly or indirectly promote or maintain a market
for the Company’s securities.

 

6

--------------------------------------------------------------------------------


 

ARTICLE III

 

ELIGIBILITY

 

The persons who are eligible to receive Awards under the Plan are Employees,
Directors and Third Party Service Providers.  The persons who are eligible to
receive Annual Incentive Awards under the Plan are Employees who, by the nature
and scope of their positions, regularly directly make or influence policy
decisions which significantly impact the overall results or success of the
Company. Directors and Third Party Service Providers are only eligible to
receive NQSO, SAR or Full Value Awards.

 

ARTICLE IV

 

GENERAL PROVISIONS RELATING TO AWARDS

 

4.1                                     Authority to Grant Awards.  The
Committee may grant Awards to those Employees, Directors and Third Party Service
Providers as the Committee shall from time to time determine, under the terms
and conditions of the Plan.  Subject only to any applicable limitations set out
in the Plan, the number of shares of Stock or other value to be covered by any
Award to be granted under the Plan shall be as determined by the Committee in
its sole discretion.

 

4.2                                     Dedicated Shares; Maximum Awards.

 

(a)                                 Number of Shares of Stock Dedicated under
the Plan for Awards.  The aggregate number of shares of Stock with respect to
which Awards may be granted under the Plan is 381,417.

 

(b)                                 Annual Award Limits. Unless and until the
Committee determines that an Award to a Covered Employee shall not be designed
to qualify as Performance-Based Compensation, the following limits (each an
“Annual Award Limit” and, collectively, “Annual Award Limits”) shall apply to
grants of such Awards under the Plan:

 

(i)                                     The maximum number of shares of Stock
with respect to which Options may be granted to a Participant during a Fiscal
Year is 328,950, plus the amount of the Participant’s unused applicable Annual
Award Limit for Options (if any) as of the close of the previous Plan Year.

 

(ii)                                  The maximum number of shares of Stock with
respect to which SARs may be granted to a Participant during a Fiscal Year is
328,950, plus the amount of the Participant’s unused applicable Annual Award
Limit for SARs (if any) as of the close of the previous Plan Year.

 

(iii)                               The maximum number of shares of Stock with
respect to which Full Value Awards may be granted to a Participant during a
Fiscal Year is 164,475, plus the amount of the Participant’s unused applicable
Annual Award Limit for Full Value Awards (if any) as of the close of the
previous Plan Year.

 

(iv)                              The maximum number of shares of Stock with
respect to which Performance Stock Awards may be granted to an Employee during a
Fiscal Year is 164,475.

 

(v)                                 The maximum number of shares of Stock with
respect to which Performance Unit Awards payable in Stock may be granted to an
Employee during a Fiscal Year is 164,475.

 

7

--------------------------------------------------------------------------------


 

(vi)                              The maximum value of cash with respect to
which Performance Unit Awards payable in cash may be granted to an Employee
during a Fiscal Year, determined as of the dates of Grants of the Performance
Unit Awards, is $7,500,000.

 

(vii)                           The maximum amount that may be paid to an
Employee under Annual Incentive Award(s) granted to an Employee during a Fiscal
Year is $3,000,000.

 

(c)                                  Share Usage.  Each of the foregoing
numerical limits stated in this Section 4.2 shall be subject to adjustment in
accordance with the provisions of Section 4.5.  The number of shares of Stock
stated in this Section 4.2 shall also be increased by such number of shares of
Stock as become subject to substitute Awards granted pursuant to Article XIV;
provided, however, that such increase shall be conditioned upon the approval of
the stockholders of the Company to the extent stockholder approval is required
by law or applicable stock exchange rules.  Unless otherwise determined by the
Committee, if shares of Stock are withheld from payment of an Award to satisfy
tax obligations with respect to the Award, such shares of Stock will not count
against the aggregate number of shares of Stock with respect to which Awards may
be granted under the Plan and may again be subject to an Award granted under the
Plan.  Unless otherwise determined by the Committee, if shares of Stock are
tendered in payment of an Option Price of an Option, such shares of Stock will
be added to the aggregate number of shares of Stock with respect to which Awards
may be granted under the Plan and may again be subject to an Award granted under
the Plan.  To the extent that any outstanding Award is forfeited or cancelled
for any reason or is settled in cash in lieu of shares of Stock, the shares of
Stock allocable to such portion of the Award may again be subject to an Award
granted under the Plan.  Unless otherwise determined by the Committee, when a
SAR is settled in shares of Stock, the number of shares of Stock used to settle
the SAR upon exercise will be counted against the aggregate number of shares of
Stock with respect to which Awards may be granted under the Plan as one share
for every share used to settle the SAR upon exercise, and any remaining shares
of Stock subject to the SAR that are settled in cash, if any, will not be
counted against the aggregate number of shares of Stock with respect to which
Awards may be granted under the Plan and may again be subject to an Award
granted under the Plan.  The maximum number of shares of Stock available for
issuance under the Plan shall not be reduced to reflect any dividends or
Dividend Equivalents that are reinvested into additional shares of Stock or
credited as additional Restricted Stock, Restricted Stock Units, Performance
Shares, or other Stock-Based Awards.

 

4.3                                     Non-Transferability.  Except as
specified in the applicable Award Agreements or in domestic relations court
orders, an Award shall not be transferable by the Holder other than by will or
under the laws of descent and distribution, and shall be exercisable, during the
Holder’s lifetime, only by him or her.  Any attempted assignment of an Award in
violation of this Section shall be null and void.  In the discretion of the
Committee, any attempt to transfer an Award other than under the terms of the
Plan and the applicable Award Agreement may terminate the Award.

 

4.4                                     Requirements of Law.  The Company shall
not be required to sell or issue any shares of Stock under any Award if issuing
those shares of Stock would constitute or result in a violation by the Holder or
the Company of any provision of any law, statute or regulation of any
governmental authority.  Specifically, in connection with any applicable statute
or regulation relating to the registration of securities, upon exercise of any
Option or pursuant to any other Award, the Company shall not be required to
issue any shares of Stock unless the Committee has received evidence
satisfactory to it to the effect that the Holder will not transfer the shares of
Stock except in accordance with applicable law, including receipt of an opinion
of counsel satisfactory to the Company to the effect that any proposed transfer
complies with applicable law.  The determination by the Committee on this matter
shall be final, binding and conclusive. The Company may, but shall in no event
be obligated to, register any shares of Stock covered by the Plan pursuant to
applicable securities laws of any country or any political subdivision.  In the
event the shares of Stock issuable on exercise of an Option or pursuant to any
other Award are not registered, the Company may imprint on the certificate
evidencing the shares of Stock any

 

8

--------------------------------------------------------------------------------


 

legend that counsel for the Company considers necessary or advisable to comply
with applicable law, or, should the shares of Stock be represented by book or
electronic entry rather than a certificate, the Company may take such steps to
restrict transfer of the shares of Stock as counsel for the Company considers
necessary or advisable to comply with applicable law.  The Company shall not be
obligated to take any other affirmative action in order to cause or enable the
exercise of an Option or any other Award, or the issuance of shares of Stock
pursuant thereto, to comply with any law or regulation of any governmental
authority.

 

4.5                                     Changes in the Company’s Capital
Structure.

 

(a)                                 The existence of outstanding Awards shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of bonds, debentures, preferred or prior
preference shares ahead of or affecting the Stock or Stock rights, the
dissolution or liquidation of the Company, any sale or transfer of all or any
part of its assets or business or any other corporate act or proceeding, whether
of a similar character or otherwise.

 

(b)                                 If the Company shall effect a subdivision or
consolidation of Stock or other capital readjustment, the payment of a Stock
dividend, or other increase or reduction of the number of shares of Stock
outstanding, without receiving compensation therefor in money, services or
property, then (1) the number, class or series and per share price of Stock
subject to outstanding Options or other Awards under the Plan shall be
appropriately adjusted in such a manner as to entitle a Holder to receive upon
exercise of an Option or other Award, for the same aggregate cash consideration,
the equivalent total number and class or series of Stock the Holder would have
received had the Holder exercised his or her Option or other Award in full
immediately prior to the event requiring the adjustment, and (2) the number and
class or series of Stock then reserved to be issued under the Plan shall be
adjusted by substituting for the total number and class or series of Stock then
reserved, that number and class or series of Stock that would have been received
by the owner of an equal number of outstanding shares of Stock of each class or
series of Stock as the result of the event requiring the adjustment.

 

(c)                                  If while unexercised Options or other
Awards remain outstanding under the Plan (1) the Company shall not be the
surviving entity in any merger, consolidation or other reorganization (or
survives only as a subsidiary of an entity other than an entity that was
wholly-owned by the Company immediately prior to such merger, consolidation or
other reorganization), (2) the Company sells, leases or exchanges or agrees to
sell, lease or exchange all or substantially all of its assets to any other
person or entity (other than an entity wholly-owned by the Company), (3) the
Company is to be dissolved or (4) the Company is a party to any other corporate
transaction (as defined under section 424(a) of the Code and applicable
Department of Treasury regulations) that is not described in clauses (1), (2) or
(3) of this sentence (each such event is referred to herein as a “Corporate
Change”), then, except as otherwise provided in an Award Agreement or another
agreement between the Holder and the Company (provided that such exceptions
shall not apply in the case of a reincorporation merger), or as a result of the
Committee’s effectuation of one or more of the alternatives described below,
there shall be no acceleration of the time at which any Award then outstanding
may be exercised, and no later than ten days after the approval by the
stockholders of the Company of such Corporate Change, the Committee, acting in
its sole and absolute discretion without the consent or approval of any Holder,
shall act to effect one or more of the following alternatives, which may vary
among individual Holders and which may vary among Awards held by any individual
Holder (provided that, with respect to a reincorporation merger in which Holders
of the Company’s ordinary shares will receive one ordinary share of the
successor corporation for each ordinary share of the Company, none of such
alternatives shall apply and, without Committee action, each Award shall
automatically convert into a similar award of the successor

 

9

--------------------------------------------------------------------------------


 

corporation exercisable for the same number of ordinary shares of the successor
as the Award was exercisable for ordinary shares of Stock of the Company):

 

(1)                                 accelerate the time at which some or all of
the Awards then outstanding may be exercised so that such Awards may be
exercised in full for a limited period of time on or before a specified date
(before or after such Corporate Change) fixed by the Committee, after which
specified date all such Awards that remain unexercised and all rights of Holders
thereunder shall terminate;

 

(2)                                 require the mandatory surrender to the
Company by all or selected Holders of some or all of the then outstanding Awards
held by such Holders (irrespective of whether such Awards are then exercisable
under the provisions of the Plan or the applicable Award Agreement evidencing
such Award) as of a date, before or after such Corporate Change, specified by
the Committee, in which event the Committee shall thereupon cancel such Award
and the Company shall pay to each such Holder an amount of cash per share equal
to the excess, if any, of the per share price offered to stockholders of the
Company in connection with such Corporate Change over the exercise prices under
such Award for such shares;

 

(3)                                 with respect to all or selected Holders,
have some or all of their then outstanding Awards (whether vested or unvested)
assumed or have a new award of a similar nature substituted for some or all of
their then outstanding Awards under the Plan (whether vested or unvested) by an
entity which is a party to the transaction resulting in such Corporate Change
and which is then employing such Holder or which is affiliated or associated
with such Holder in the same or a substantially similar manner as the Company
prior to the Corporate Change, or a parent or subsidiary of such entity,
provided that (A) such assumption or substitution is on a basis where the excess
of the aggregate fair market value of the Stock subject to the Award immediately
after the assumption or substitution over the aggregate exercise price of such
Stock is equal to the excess of the aggregate fair market value of all Stock
subject to the Award immediately before such assumption or substitution over the
aggregate exercise price of such Stock, and (B) the assumed rights under such
existing Award or the substituted rights under such new Award, as the case may
be, will have the same terms and conditions as the rights under the existing
Award assumed or substituted for, as the case may be;

 

(4)                                 provide that the number and class or series
of Stock covered by an Award (whether vested or unvested) theretofore granted
shall be adjusted so that such Award when exercised shall thereafter cover the
number and class or series of Stock or other securities or property (including,
without limitation, cash) to which the Holder would have been entitled pursuant
to the terms of the agreement or plan relating to such Corporate Change if,
immediately prior to such Corporate Change, the Holder had been the holder of
record of the number of shares of Stock then covered by such Award; or

 

(5)                                 make such adjustments to Awards then
outstanding as the Committee deems appropriate to reflect such Corporate Change
(provided, however, that the Committee may determine in its sole and absolute
discretion that no such adjustment is necessary to reflect such Corporate
Change).

 

Any adjustment effected by the Committee under Section 4.5 shall be designed to
provide the Holder with the intrinsic value of his or her Award, as determined
prior to the Corporate Change, or, if applicable, equalize the Fair Market Value
of the Award before and after the Corporate Change.

 

10

--------------------------------------------------------------------------------


 

In effecting one or more of the alternatives set out in paragraphs (3), (4) or
(5) immediately above, and except as otherwise may be provided in an Award
Agreement, the Committee, in its sole and absolute discretion and without the
consent or approval of any Holder, may accelerate the time at which some or all
Awards then outstanding may be exercised.

 

(d)                                 In the event of changes in the outstanding
Stock by reason of  recapitalizations, reorganizations, mergers, consolidations,
combinations, exchanges or other relevant changes in capitalization occurring
after the date of the grant of any Award and not otherwise provided for by this
Section 4.5, any outstanding Award and any Award Agreement evidencing such Award
shall be subject to adjustment by the Committee in its sole and absolute
discretion as to the number and price of Stock or other consideration subject to
such Award.  In the event of any such change in the outstanding Stock, the
aggregate number of shares of Stock available under the Plan may be
appropriately adjusted by the Committee, whose determination shall be
conclusive.

 

(e)                                  After a merger of one or more corporations
into the Company or after a consolidation of the Company and one or more
corporations in which the Company shall be the surviving corporation, each
Holder shall be entitled to have his Restricted Stock appropriately adjusted
based on the manner in which the shares of Stock were adjusted under the terms
of the agreement of merger or consolidation.

 

(f)                                   The issuance by the Company of stock of
any class or series, or securities convertible into, or exchangeable for, stock
of any class or series, for cash or property, or for labor or services either
upon direct sale or upon the exercise of rights or warrants to subscribe for
them, or upon conversion or exchange of stock or obligations of the Company
convertible into, or exchangeable for, stock or other securities, shall not
affect, and no adjustment by reason of such issuance shall be made with respect
to, the number, class or series, or price of shares of Stock then subject to
outstanding Options or other Awards.

 

4.6                                     Election Under Section 83(b) of the
Code.  Unless otherwise permitted or required under the terms of an Award
Agreement, no Holder shall exercise the election permitted under
section 83(b) of the Code with respect to any Award without the written approval
of the Board or the Committee.

 

4.7                                     Forfeiture for Cause.  Notwithstanding
any other provision of the Plan or an Award Agreement, if the Committee finds by
a majority vote that a Holder, before or after his Separation from Service
(a) committed fraud, embezzlement, theft, felony or an act of dishonesty in the
course of his employment by the Company or an Affiliate which conduct damaged
the Company or an Affiliate or (b) disclosed trade secrets of the Company or an
Affiliate, then as of the date the Committee makes its finding, any Awards
awarded to the Holder that have not been exercised by the Holder (including all
Awards that have not yet vested) will be forfeited to the Company.  The findings
and decision of the Committee or the Board, if applicable, with respect to such
matter, including those regarding the acts of the Holder and the damage done to
the Company, will be final for all purposes.  No decision of the Committee,
however, will affect the finality of the discharge of the individual by the
Company or an Affiliate.

 

4.8                                     Forfeiture Events.  The Committee may
specify in an Award Agreement that the Holder’s rights, payments, and benefits
with respect to an Award shall be subject to reduction, cancellation,
forfeiture, or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award.  Such events may include, but shall not be limited to, Separation from
Service for cause, termination of the Holder’s provision of services to the
Company or its Affiliates, violation of material policies of the Company and its
Affiliates, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Holder, or other conduct by the Holder that is
detrimental to the business or reputation of the Company and its Affiliates.

 

11

--------------------------------------------------------------------------------


 

4.9                                     Award Agreements.  Each Award shall be
embodied in a written or electronic agreement that shall be subject to the terms
and conditions of the Plan.  The Award Agreement shall be signed by an executive
officer of the Company, other than the Holder, on behalf of the Company, and may
be signed by the Holder to the extent required by the Committee.  The Award
Agreement may contain any other provisions that the Committee in its discretion
shall deem advisable which are not inconsistent with the terms and provisions of
the Plan.

 

Each Award granted under the Plan shall be evidenced by an Award Agreement that
contains, as applicable, any vesting and termination provisions, grant price,
the term of the Award, number of shares of Stock to which the Award pertains,
exercise restrictions, transferability restrictions and such other provisions as
the Committee shall determine that are not inconsistent with the terms and
provisions of the Plan.  Each Award of Options shall also specify whether the
Option is intended to be an ISO or a NQSO.

 

4.10                              Amendments of Award Agreements.  The terms of
any outstanding Award under the Plan may be amended from time to time by the
Committee in its discretion in any manner that it deems appropriate and that is
consistent with the terms of the Plan.  However, no such amendment shall
adversely affect in a material manner any right of a Holder without his or her
written consent with respect to a previously granted Award.  Except as specified
in Section 4.5(b), the Committee may not directly or indirectly lower the
exercise price of a previously granted Option or the grant price of a previously
granted SAR.

 

4.11                        Rights as Stockholder.  A Holder shall not have any
rights as a stockholder with respect to Stock covered by an Option, a SAR, an
RSU, a Performance Stock Unit, or an Other Stock-Based Award until the date, if
any, such Stock is issued by the Company; and, except as otherwise provided in
Section 4.5, no adjustment for dividends, or otherwise, shall be made if the
record date therefor is prior to the date of issuance of such Stock.

 

4.12                        Issuance of Shares of Stock.  Shares of Stock, when
issued, may be represented by a certificate or by book or electronic entry.

 

4.13                        Restrictions on Stock Received.  The Committee may
impose such conditions and/or restrictions on any shares of Stock issued
pursuant to an Award as it may deem advisable or desirable.  These restrictions
may include, but shall not be limited to, a requirement that the Holder hold the
shares of Stock for a specified period of time.

 

4.14                        Compliance With Section 409A.  Awards shall be
designed and operated in such a manner that they are either exempt from the
application of, or comply with, the requirements of Section 409A.  The Plan and
each Award Agreement under the Plan is intended to meet the requirements of
Section 409A shall be construed and interpreted in accordance with such intent. 
To the extent that an Award or payment, or the settlement or deferral thereof,
is subject to Section 409A the Award shall be granted, paid, settled or deferred
in a manner that will meet the requirements of Section 409A of the Code,
including regulations or other guidance issued with respect thereto, such that
the grant, payment, settlement or deferral shall not be subject to the
additional tax or interest applicable under Section 409A.  If pursuant to the
provisions of Section 409A any distribution or payment is required to be delayed
as a result of a Participant being deemed to be a “specified employee” within
the meaning of that term under section 409A(a)(2)(B) of the Code, then any such
distributions or payments under the Plan shall not be made or provided prior to
the earlier of (A) the expiration of the six-month period measured from the date
of the Participant’s Separation from Service or (B) the date of the
Participant’s death.  The Company shall use commercially reasonable efforts to
implement the provisions of this Section 4.14 in good faith; provided that
neither the Company, the Committee nor any of the Company’s employees, directors
or representatives shall have any liability to Participants with respect to this
Section 4.14.

 

4.15                        Date of Grant.  The date on which an option or SAR
is granted shall be the date the Company completes the corporate action
constituting an offer of stock for sale to a Holder under the terms and
conditions of the Option or SAR; provided that such corporate action shall not
be considered complete until the date on which

 

12

--------------------------------------------------------------------------------


 

the maximum number of shares that can be purchased under the Option and the
minimum Option price are fixed or determinable.  If the corporate action
contemplates an immediate offer of stock for sale to a class of individuals,
then the date of the granting of an Option is the time or date of that corporate
action, if the offer is to be made immediately.  If the corporate action
contemplates a particular date on which the offer is to be made, then the date
of grant is the contemplated date of the offer.

 

4.16                              Impact of Separation from Service. The
Committee shall determine the extent to which a Holder’s rights with respect to
Awards shall be affected by the Holder’s Separation from Service.  Such
provisions shall be determined in the sole discretion of the Committee and need
not be uniform among all Awards issued pursuant to the Plan.

 

4.17                              Dividend Equivalents.  Any eligible person
selected by the Committee may be granted Dividend Equivalents based on the
dividends declared on shares of Stock that are subject to any Award, to be
credited as of dividend payment dates, during the period between the date the
Award is granted and the date the Award is exercised, vests or expires, as
determined by the Committee. Such Dividend Equivalents shall be converted to
cash or additional shares by such formula and at such time and subject to such
limitations as may be determined by the Committee.

 

ARTICLE V

 

OPTIONS

 

5.1                               Authority to Grant Options.  Subject to the
terms and provisions of the Plan, the Committee, at any time, and from time to
time, may grant Options under the Plan to eligible persons in such number and
upon such terms as the Committee shall determine; provided that ISOs may be
granted only to eligible Employees of the Company or of any parent or subsidiary
corporation (as permitted by section 422 of the Code and the regulations
thereunder).

 

5.2                               Option Price.  The price at which shares of
Stock may be purchased under an Option (the “Option Price”) shall not be less
than one hundred percent (100%) of the Fair Market Value of the shares of Stock
on the date the Option is granted; provided, however, if the Option is an ISO
granted to a Ten Percent Stockholder, the Option Price must not be less than one
hundred ten percent (110%) of the Fair Market Value of the shares of stock on
the date of grant.  Subject to the limitations set forth in the preceding
sentences of this Section 5.2, the Committee shall determine the Option Price
for each grant of an Option under the Plan.

 

5.3                               Duration of Option.  An Option shall not be
exercisable after the earlier of (i) the general term of the Option specified in
the applicable Award Agreement (which shall not exceed ten years, or, in the
case of a Ten Percent Stockholder, no ISO shall be exercisable later than the
fifth (5th) anniversary of the date of its grant) or (ii) the period of time
specified in the applicable Award Agreement that follows the Holder’s Separation
from Service or severance of affiliation relationship with the Company.

 

5.4                               Amount Exercisable.  Each Option may be
exercised at the time, in the manner and subject to the conditions the Committee
specifies in the Award Agreement in its sole discretion.

 

5.5                               Exercise of Option.

 

(a)                                 General Method of Exercise. Subject to the
terms and provisions of the Plan and the applicable Award Agreement, Options may
be exercised in whole or in part from time to time by the delivery of written
notice in the manner designated by the Committee stating (1) that the Holder
wishes to exercise such Option on the date such notice is so delivered, (2) the
number of shares of Stock with respect to which the Option is to be exercised
and (3) the address to which a stock certificate, if any,

 

13

--------------------------------------------------------------------------------


 

representing such shares of Stock should be mailed.  Except in the case of
exercise by a third party broker as provided below, in order for the notice to
be effective the notice must be accompanied by payment of the Option Price by
any combination of the following: (a) cash, certified check, bank draft or
postal or express money order for an amount equal to the Option Price under the
Option, (b) an election to make a cashless exercise through a registered
broker-dealer (if approved in advance by the Committee or an executive officer
of the Company) or (c) any other form of payment (including net settlement in
shares of Stock) which is acceptable to the Committee.

 

(b)                                 Exercise Through Third-Party Broker.  The
Committee may permit a Holder to elect to pay the Option Price and any
applicable tax withholding resulting from such exercise by authorizing a
third-party broker to sell all or a portion of the shares of Stock acquired upon
exercise of the Option and remit to the Company a sufficient portion of the sale
proceeds to pay the Option Price and any applicable tax withholding resulting
from such exercise.

 

5.6                                     Transferability—Incentive Stock Options.
Notwithstanding anything in the Plan or an Award Agreement to the contrary, no
ISO granted under the Plan may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution, and all ISOs granted to an Employee under this
Article V shall be exercisable during his or her lifetime only by such Employee.

 

5.7                                     Notification of Disqualifying
Disposition. If any Employee shall make any disposition of shares of Stock
issued pursuant to the exercise of an ISO under the circumstances described in
section 421(b) of the Code (relating to certain disqualifying dispositions),
such Employee shall notify the Company of such disposition within ten (10) days
thereof.

 

5.8                                     $100,000 Limitation on ISOs.  To the
extent that the aggregate Fair Market Value of shares of Stock with respect to
which ISOs first become exercisable by a Holder in any calendar year exceeds
$100,000, taking into account both shares of Stock subject to ISOs under the
Plan and Stock subject to ISOs under all other plans of the Company, such
Options shall be treated as NQSOs.  For this purpose, the “Fair Market Value” of
the shares of Stock subject to Options shall be determined as of the date the
Options were awarded.  In reducing the number of Options treated as ISOs to meet
the $100,000 limit, the most recently granted Options shall be reduced first. 
To the extent a reduction of simultaneously granted Options is necessary to meet
the $100,000 limit, the Committee may, in the manner and to the extent permitted
by law, designate which shares of Stock are to be treated as shares acquired
pursuant to the exercise of an ISO.

 

ARTICLE VI

 

STOCK APPRECIATION RIGHTS

 

6.1                               Authority to Grant SAR Awards.  Subject to the
terms and provisions of the Plan, the Committee, at any time, and from time to
time, may grant SARs under the Plan to eligible persons in such number and upon
such terms as the Committee shall determine.  Subject to the terms and
conditions of the Plan, the Committee shall have complete discretion in
determining the number of SARs granted to each Holder and, consistent with the
provisions of the Plan, in determining the terms and conditions pertaining to
such SARs.  The Committee may grant Freestanding SARs, Tandem SARs, or any
combination of these forms of SARs.

 

6.2                               General Terms.  Subject to the terms and
conditions of the Plan, a SAR granted under the Plan shall confer on the
recipient a right to receive, upon exercise thereof, an amount equal to the
excess of (a) the Fair Market Value of one share of the Stock on the date of
exercise over (b) the grant price of the SAR, which shall not be less than one
hundred percent (100%) of the Fair Market Value of one share of the Stock on the
date of grant of the SAR.  The grant price of Tandem SARs shall be equal to the
Option Price of the related Option.

 

14

--------------------------------------------------------------------------------


 

6.3                               Term of SAR.  The term of a SAR granted under
the Plan shall be determined by the Committee, in its sole discretion; provided
that no SAR shall be exercisable on or after the tenth anniversary date of its
grant.  Notwithstanding any other provision of this Plan to the contrary, with
respect to a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR
will expire no later than the expiration of the underlying ISO; (b) the value of
the payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the excess of the Fair Market Value of the shares of Stock
subject to the underlying ISO at the time the Tandem SAR is exercised over the
Option Price of the underlying ISO; and (c) the Tandem SAR may be exercised only
when the Fair Market Value of the shares of Stock subject to the ISO exceeds the
Option Price of the ISO.

 

6.4                               Exercise of SAR.  A SAR may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes;
provided, however, that Tandem SARs may be exercised for all or part of the
shares of stock subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option and may be exercised only
with respect to the shares of Stock for which its related Option is then
exercisable.

 

6.5                               Payment of SAR Amount.  Upon the exercise of a
SAR, a Holder shall be entitled to receive payment from the Company in an amount
determined by multiplying the excess of the Fair Market Value of a share of
Stock on the date of exercise over the grant price of the SAR by the number of
shares of Stock with respect to which the SAR is exercised.  At the discretion
of the Committee, the payment upon SAR exercise may be in cash, in Stock of
equivalent value, in some combination thereof or in any other manner approved by
the Committee in its sole discretion.  The Committee’s determination regarding
the form of SAR payout shall be set forth in the Award Agreement pertaining to
the grant of the SAR.

 

ARTICLE VII

 

RESTRICTED STOCK AWARDS

 

7.1                               Restricted Stock Awards.  The Committee may
make Awards of Restricted Stock to eligible persons selected by it.  The amount
of, the vesting and the transferability restrictions applicable to any
Restricted Stock Award shall be determined by the Committee in its sole
discretion.  If the Committee imposes vesting or transferability restrictions on
a Holder’s rights with respect to Restricted Stock, the Committee may issue such
instructions to the Company’s share transfer agent in connection therewith as it
deems appropriate.  The Committee may also cause the certificate for shares of
Stock issued pursuant to a Restricted Stock Award to be imprinted with any
legend which counsel for the Company considers advisable with respect to the
restrictions or, should the shares of Stock be represented by book or electronic
entry rather than a certificate, the Company may take such steps to restrict
transfer of the shares of Stock as counsel for the Company considers necessary
or advisable to comply with applicable law.

 

7.2                               Holder’s Rights as Stockholder.  Subject to
the terms and conditions of the Plan, each recipient of a Restricted Stock Award
shall have all the rights of a stockholder with respect to the shares of
Restricted Stock included in the Restricted Stock Award during the Period of
Restriction established for the Restricted Stock Award.  Dividends paid with
respect to Restricted Stock in cash or property other than shares of Stock or
rights to acquire shares of Stock shall be paid to the recipient of the
Restricted Stock Award currently.  Dividends paid in shares of Stock or rights
to acquire shares of Stock shall be added to and become a part of the Restricted
Stock.  During the Period of Restriction, certificates representing the
Restricted Stock shall be registered in the Holder’s name and bear a restrictive
legend to the effect that ownership of such Restricted Stock, and the enjoyment
of all rights appurtenant thereto, are subject to the restrictions, terms, and
conditions provided in the Plan and the applicable Award Agreement.  Such
certificates shall be deposited by the recipient with the Secretary of the
Company or such other officer of the Company as may be designated by the
Committee, together with all stock powers or other instruments of assignment,
each endorsed in blank, which will permit transfer to the Company of

 

15

--------------------------------------------------------------------------------


 

all or any portion of the Restricted Stock which shall be forfeited in
accordance with the Plan and the applicable Award Agreement.

 

ARTICLE VIII

 

RESTRICTED STOCK UNIT AWARDS

 

8.1                               Authority to Grant RSU Awards.  Subject to the
terms and provisions of the Plan, the Committee, at any time, and from time to
time, may grant RSU Awards under the Plan to eligible persons in such amounts
and upon such terms as the Committee shall determine.  The amount of, the
vesting and the transferability restrictions applicable to any RSU Award shall
be determined by the Committee in its sole discretion.  The Committee shall
maintain a bookkeeping ledger account which reflects the number of RSUs credited
under the Plan for the benefit of a Holder.

 

8.2                               RSU Award.  An RSU Award shall be similar in
nature to a Restricted Stock Award except that no shares of Stock are actually
transferred to the Holder until a later date specified in the applicable Award
Agreement.  Each RSU shall have a value equal to the Fair Market Value of a
share of Stock.

 

8.3                               Form of Payment Under RSU Award.  Payment
under an RSU Award shall be made in either cash or shares of Stock as specified
in the applicable Award Agreement.

 

8.4                               Time of Payment Under RSU Award.  A Holder’s
payment under an RSU Award shall be made at such time as is specified in the
applicable Award Agreement.  The Award Agreement shall specify that the payment
will be made (1) by a date that is no later than the date that is two and
one-half (2 1/2) months after the end of the Fiscal Year in which the RSU Award
payment is no longer subject to a Substantial Risk of Forfeiture or (2) at a
time that is Permissible under Section 409A.

 

ARTICLE IX

 

PERFORMANCE STOCK AWARDS AND PERFORMANCE UNIT AWARDS

 

9.1                               Authority to Grant Performance Stock Awards
and Performance Unit Awards.  Subject to the terms and provisions of the Plan,
the Committee, at any time, and from time to time, may grant Performance Stock
Awards and Performance Unit Awards under the Plan to eligible persons in such
amounts and upon such terms as the Committee shall determine.  The amount of,
the vesting and the transferability restrictions applicable to any Performance
Stock Award or Performance Unit Award shall be based upon the attainment of such
Performance Goals as the Committee may determine.  If the Committee imposes
vesting or transferability restrictions on a Holder’s rights with respect to
Performance Stock or Performance Unit Awards, the Committee may issue such
instructions to the Company’s share transfer agent in connection therewith as it
deems appropriate.  The Committee may also cause the certificate for shares of
Stock issued pursuant to a Performance Stock or Performance Unit Award to be
imprinted with any legend which counsel for the Company considers advisable with
respect to the restrictions or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stock as counsel for the Company
considers necessary or advisable to comply with applicable law.

 

9.2                               Performance Goals.  Unless and until the
Committee proposes for shareholder vote and the shareholders approve a change in
the general Performance Goals set forth in this Article IX, the Performance
Goals upon which the payment or vesting of an Award to a Covered Employee (or a
Participant who may become a Covered Employee) that is intended to qualify as
Performance-Based Compensation shall be limited to one or more of the following
Performance Goals, which may be based on one or more business criteria that
apply to the Holder, one or more business units of the Company, or the Company
as a whole:  earnings per share; total

 

16

--------------------------------------------------------------------------------


 

shareholder return; increased revenue; revenue ratios (per employee or per
customer); net earnings or net income (before or after taxes, depreciation and
amortization); net sales or revenue growth; net operating profit; return
measures (including, but not limited to, return on assets, capital, invested
capital, capital employed, capital compared to cost of capital, equity, sales or
revenue); cash flow (including, but not limited to, operating cash flow, free
cash flow, cash flow return on equity, investment, capitalization); stock price;
market share; shareholder value; net cash flow; gross profit; operating income
before interest, taxes, depreciation and amortization; earnings before or after
interest, taxes, depreciation and amortization; gross or operating margins;
productivity ratios; expense targets; cost reductions; cost ratios (per employee
or per customer); debt measures (including, but not limited to, debt multiples);
margins; operating efficiency; customer satisfaction; working capital targets
and change in working capital; economic value added or EVA (net operating profit
after tax minus the sum of capital multiplied by the cost of capital); market
value added.  Goals may also be based on performance relative to a peer group of
companies.

 

Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria).  In
interpreting Plan provisions applicable to Performance Goals and Performance
Stock or Performance Unit Awards, it is intended that the Plan will conform with
the standards of section 162(m) of the Code and Treasury Regulations
§ 1.162-27(e)(2)(i), and the Committee in establishing such goals and
interpreting the Plan shall be guided by such provisions.  Prior to the payment
of any compensation based on the achievement of Performance Goals, the Committee
must certify in writing that applicable Performance Goals and any of the
material terms thereof were, in fact, satisfied.  Subject to the foregoing
provisions, the terms, conditions and limitations applicable to any Performance
Stock or Performance Unit Awards made pursuant to the Plan shall be determined
by the Committee.

 

9.3                               Time of Establishment of Performance Goals. 
With respect to a Covered Employee, a Performance Goal for a particular
Performance Stock Award or Performance Unit Award must be established by the
Committee prior to the earlier to occur of (a) 90 days after the commencement of
the period of service to which the Performance Goal relates or (b) the lapse of
25 percent of the period of service, and in any event while the outcome is
substantially uncertain.

 

9.4                               Form of Payment Under Performance Unit Award. 
Payment under a Performance Unit Award shall be made in cash and/or shares of
Stock as specified in the Holder’s Award Agreement.

 

9.5                               Time of Payment Under Performance Unit Award.
 A Holder’s payment under a Performance Unit Award shall be made at such time as
is specified in the applicable Award Agreement.  The Award Agreement shall
specify that the payment will be made (1) by a date that is no later than the
date that is two and one-half (2 1/2) months after the end of the calendar year
in which the Performance Unit Award payment is no longer subject to a
Substantial Risk of Forfeiture or (2) at a time that is Permissible under
Section 409A.

 

9.6                               Holder’s Rights as Stockholder With Respect to
a Performance Stock Award.  Subject to the terms and conditions of the Plan,
each Holder of a Performance Stock Award shall have all the rights of a
stockholder with respect to the shares of Stock issued to the Holder pursuant to
the Award during any period in which such issued shares of Stock are subject to
forfeiture and restrictions on transfer, including without limitation, the right
to vote such shares of Stock.

 

9.7                               Increases Prohibited.  None of the Committee
or the Board may increase the amount of compensation payable under a Performance
Stock or Performance Unit Award.  If the time at which a Performance Stock or
Performance Unit Award will vest or be paid is accelerated for any reason, the
number of shares of Stock subject to, or the amount payable under, the
Performance Stock or Performance Unit Award shall

 

17

--------------------------------------------------------------------------------


 

be reduced (if necessary) pursuant to Department of Treasury Regulation
section 1.162-27(e)(2)(iii) to reasonably reflect the time value of money.

 

ARTICLE X

 

DIRECTOR AWARDS

 

All Awards to Directors shall be determined by the Board or Committee.

 

ARTICLE XI

 

ANNUAL INCENTIVE AWARDS

 

11.1                        Authority to Grant Annual Incentive Awards.  Subject
to the terms and provisions of the Plan, the Committee, at any time, and from
time to time, may grant Annual Incentive Awards under the Plan to Employees who,
by the nature and scope of their positions, regularly directly make or influence
policy decisions which significantly impact the overall results or success of
the Company in such amounts and upon such terms as the Committee shall
determine.  Subject to the following provisions in this Article XI, the amount
of any Annual Incentive Awards shall be based on the attainment of such
Performance Goals as the Committee may determine.

 

11.2                        Covered Employees.  The Performance Goals upon which
the payment or vesting of an Annual Incentive Award to a Covered Employee that
is intended to qualify as Performance-Based Compensation must meet the
requirements of Sections 9.2, 9.3, and 9.7 as applied to such Annual Incentive
Award.  In interpreting Plan provisions applicable to Performance Goals with
respect to Covered Employees, it is intended that the Plan will conform with the
standards of section 162(m) of the Code and Treasury Regulations
§ 1.162-27(e)(2)(i), and the Committee in establishing such goals and
interpreting the Plan shall be guided by such provisions.  Prior to the payment
of any compensation to a Covered Employee based on the achievement of
Performance Goals, the Committee must certify in writing that applicable
Performance Goals and any of the material terms thereof were, in fact,
satisfied.

 

11.3                        Form of Payment Under Annual Incentive Award. 
Payment under an Annual Incentive Award shall be made in cash.

 

11.4                        Time of Payment Under Annual Incentive Award.  A
Holder’s payment under an Annual Incentive Award shall be made at such time as
is specified in the applicable Award Agreement.  The Award Agreement shall
specify that the payment will be made (1) by a date that is no later than the
date that is two and one-half (2 1/2) months after the end of the calendar year
in which the Annual Incentive Award payment is no longer subject to a
Substantial Risk of Forfeiture or (2) at a time that is Permissible under
Section 409A.

 

ARTICLE XII

 

OTHER STOCK-BASED AWARDS

 

12.1                        Authority to Grant Other Stock-Based Awards.  The
Committee may grant to eligible persons other types of equity-based or
equity-related Awards not otherwise described by the terms and provisions of the
Plan (including the grant or offer for sale of unrestricted shares of Stock) in
such amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the transfer of actual shares of Stock to
Holders, or payment in cash or otherwise of amounts based on the value of shares
of Stock and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

 

18

--------------------------------------------------------------------------------


 

12.2                        Value of Other Stock-Based Award.  Each Other
Stock-Based Award shall be expressed in terms of shares of Stock or units based
on shares of Stock, as determined by the Committee.

 

12.3                        Payment of Other Stock-Based Award.  Payment, if
any, with respect to an Other Stock-Based Award shall be made in accordance with
the terms of the Award, in cash or shares of Stock as the Committee determines.

 

12.4                        Time of Payment of Other Stock-Based Award.  A
Holder’s payment under an Other Stock-Based Award shall be made at such time as
is specified in the applicable Award Agreement.  The Award Agreement shall
specify that the payment will be made (1) by a date that is no later than the
date that is two and one-half (2 1/2) months after the end of the calendar year
in which the Annual Incentive Award payment is no longer subject to a
Substantial Risk of Forfeiture or (2) at a time that is Permissible under
Section 409A.

 

ARTICLE XIII

 

CASH-BASED AWARDS

 

13.1                        Authority to Grant Cash-Based Awards.  Subject to
the terms and provisions of the Plan, the Committee, at any time, and from time
to time, may grant Cash-Based Awards under the Plan to eligible persons in such
amounts and upon such terms as the Committee shall determine.

 

13.2                        Value of Cash-Based Award.  Each Cash-Based Award
shall specify a payment amount or payment range as determined by the Committee.

 

13.3                        Payment of Cash-Based Award.  Payment, if any, with
respect to a Cash-Based Award shall be made in accordance with the terms of the
Award, in cash.

 

13.4                        Time of Payment of Cash-Based Award.  Payment under
a Cash-Based Award shall be made at such time as is specified in the applicable
Award Agreement.  The Award Agreement shall specify that the payment will be
made (1) by a date that is no later than the date that is two and one-half (2
1/2) months after the end of the calendar year in which the Annual Incentive
Award payment is no longer subject to a Substantial Risk of Forfeiture or (2) at
a time that is Permissible under Section 409A.

 

ARTICLE XIV

 

SUBSTITUTION AWARDS

 

Awards may be granted under the Plan from time to time in substitution for stock
options and other awards held by employees of other entities who are about to
become Employees, or whose employer is about to become an Affiliate as the
result of a merger or consolidation of the Company with another corporation, or
the acquisition by the Company of substantially all the assets of another
corporation, or the acquisition by the Company of at least fifty percent (50%)
of the issued and outstanding stock of another corporation as the result of
which such other corporation will become a subsidiary of the Company.  The terms
and conditions of the substitute Awards so granted may vary from the terms and
conditions set forth in the Plan to such extent as the Board at the time of
grant may deem appropriate to conform, in whole or in part, to the provisions of
the Award in substitution for which they are granted.

 

19

--------------------------------------------------------------------------------


 

ARTICLE XV

 

CHANGE IN CONTROL OF THE COMPANY

 

15.1                              Change in Control of the Company. Upon the
occurrence of a Change in Control of the Company, unless otherwise specifically
prohibited under applicable laws or by the rules and regulations of any
governing governmental agencies or national securities exchanges, or unless the
Committee shall determine otherwise in the Award Agreement:

 

(a)                                 Any and all Options and SARs granted
hereunder shall become immediately vested and exercisable to the extent that
their Option Price or grant price, as adjusted pursuant to Section 4.5 is less
than the Fair Market Value of a share of stock on such date and the Participant
shall have until the earlier of: (i) twelve (12) months following such
termination date, or (ii) the expiration of the Option or SAR term, to exercise
any such Option or SAR;

 

(b)                                 any Period of Restriction and restrictions
imposed on Restricted Stock or Restricted Stock Units shall lapse;

 

(c)                                  the target payout opportunities attainable
under all outstanding Awards of performance-based Restricted Stock,
performance-based Restricted Stock Units, Performance Units, and Performance
Shares, shall be deemed to have been fully earned based on targeted performance
being attained as of the effective date of the Change in Control of the Company;

 

(i)                                     The vesting of all Awards denominated in
shares of Stock shall be accelerated as of the effective date of the Change in
Control of the Company, and shall be paid out to Participants within thirty (30)
days following the effective date of the Change in Control of the Company. The
Committee has the authority to pay all or any portion of the value of the shares
of stock in cash;

 

(ii)                                  Awards denominated in cash shall be paid
to Participants in cash within thirty (30) days following the effective date of
the Change in Control of the Company; and

 

(d)                                 unless otherwise specifically provided in a
written agreement entered into between the Participant and the Company, the
Committee shall pay out all Other Stock-Based Awards.

 

(e)                                  Subject to the acceleration of vesting of
outstanding Options, the Committee, in its discretion, may provide that in the
event of a Change in Control of the Company pursuant to Section 2.8(b) or (c),
no later than ten (10) days after the approval by the shareholders of the
Company of such merger, consolidation, reorganization, sale, lease, or exchange
or assets or dissolution or such election of directors, or in the event of a
Change in Control of the Company pursuant to Section 2.8(a), no later than
thirty (30) days after the occurrence of such Change in Control of the Company,
that (i) Options may be exercised in full only for a limited period of time on
or before a specified date (before or after such Change in Control of the
Company) fixed by the Committee, after which specified date all unexercised
Options and all rights of the Participants thereunder shall terminate, or
(ii) require the mandatory surrender to the Company by selected Participants of
some or all of the outstanding Options held by such Participants as of a date,
before or after such Change in Control of the Company, specified by the
Committee, in which event the Committee shall thereupon cancel such Options and
the Company shall pay to each Participant an amount of cash per share of stock
equal to the excess, if any of the “Change in Control of the Company Value” of
the shares of stock subject to such Option over the Option Price(s) under such
Options for such shares of stock.

 

20

--------------------------------------------------------------------------------


 

For the purpose of this Section 15.1(e), “Change in Control of the Company
Value” shall equal the amount determined in clause (i), (ii), or (iii),
whichever is applicable, as follows: (i) the per share price of the Stock
offered to shareholders of the Company in any such merger, consolidation,
reorganization, sale of assets, or dissolution transaction, (ii) the per share
price of the Stock offered to shareholders of the Company in any tender offer or
exchange offer whereby a Change in Control of the Company takes place, or
(iii) if such Change in Control of the Company occurs other than pursuant to a
tender or exchange offer, the Fair Market Value per share of the shares in which
such Options being surrendered are exercisable, as determined by the Committee
as of the date determined by the Committee to be the date of cancellation and
surrender of such Options. In the event that the consideration offered to
shareholders of the Company in any transaction consists of anything other than
cash, the Committee shall determine the fair cash equivalent of the portion of
the consideration offered which is other than cash.

 

15.2                              Delay of Payment due to Section 409A. 
Notwithstanding Section 16.1, if a payment under an Award Agreement is subject
to Section 409A and if the Change of Control definition contained in the Award
Agreement does not comply with the definition of “change of control” for
purposes of a distribution under Section 409A, then any payment of an amount
that is otherwise accelerated under this Article shall be delayed until the
earliest time that such payment would be Permissible under Section 409A.

 

ARTICLE XVI

 

ADMINISTRATION

 

16.1                        Awards.  The Plan shall be administered by the
Committee or, in the absence of the Committee, the Plan shall be administered by
the Board.  The members of the Committee shall serve at the discretion of the
Board.  The Committee shall have full and exclusive power and authority to
administer the Plan and to take all actions that the Plan expressly contemplates
or are necessary or appropriate in connection with the administration of the
Plan with respect to Awards granted under the Plan.

 

16.2                        Authority of the Committee.  The Committee shall
have full and exclusive power to interpret and apply the terms and provisions of
the Plan and Awards made under the Plan, and to adopt such rules, regulations
and guidelines for implementing the Plan as the Committee may deem necessary or
proper, all of which powers shall be exercised in the best interests of the
Company and in keeping with the objectives of the Plan.  A majority of the
members of the Committee shall constitute a quorum for the transaction of
business relating to the Plan or Awards made under the Plan, and the vote of a
majority of those members present at any meeting shall decide any question
brought before that meeting.  Any decision or determination reduced to writing
and signed by a majority of the members shall be as effective as if it had been
made by a majority vote at a meeting properly called and held.  All questions of
interpretation and application of the Plan, or as to Awards granted under the
Plan, shall be subject to the determination, which shall be final and binding,
of a majority of the whole Committee.  No member of the Committee shall be
liable for any act or omission of any other member of the Committee or for any
act or omission on his own part, including but not limited to the exercise of
any power or discretion given to him under the Plan, except those resulting from
his own gross negligence or willful misconduct.  In carrying out its authority
under the Plan, the Committee shall have full and final authority and
discretion, including but not limited to the following rights, powers and
authorities to (a) determine the persons to whom and the time or times at which
Awards will be made; (b) determine the number and exercise price of shares of
Stock covered in each Award subject to the terms and provisions of the Plan;
(c) determine the terms, provisions and conditions of each Award, which need not
be identical and need not match the default terms set forth in the Plan;
(d) accelerate the time at which any outstanding Award will vest; (e) prescribe,
amend and rescind rules and regulations relating to administration of the Plan;
and (f) make all other determinations and take all other actions deemed
necessary, appropriate or advisable for the proper administration of the Plan.

 

21

--------------------------------------------------------------------------------


 

The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award to a Holder in the manner and to the
extent the Committee deems necessary or desirable to further the Plan’s
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan.  As permitted by
law, exchange listing requirements and the terms and provisions of the Plan, the
Committee may delegate to one or more of its members or to one or more officers
of the Company, and/or its Affiliates or to one or more agents or advisors such
administrative duties or powers as it may deem advisable, and the Committee or
any person to whom it has delegated duties or powers as aforesaid may employ one
or more persons to render advice with respect to any responsibility the
Committee or such person may have under the Plan.  The Committee may, by
resolution, authorize one or more officers of the Company to do one or both of
the following on the same basis as can the Committee: (a) designate Employees,
Directors or Third Party Service Providers to be recipients of Awards;
(b) designate Third Party Service Providers to be recipients of Awards; and
(c) determine the size of any such Awards; provided, however, (i) the Committee
shall not delegate such responsibilities to any such officer for Awards granted
to an Employee that is considered an Insider or for an Award intended to qualify
as Performance-Based Compensation; (ii) the resolution providing such
authorization sets forth the total number of Awards such officer(s) may grant;
and (iii) the officer(s) shall report periodically to the Committee regarding
the nature and scope of the Awards granted pursuant to the authority delegated. 
The Committee may employ attorneys, consultants, accountants, agents, and other
persons, any of whom may be an Employee, and the Committee, the Company, and its
officers and Board shall be entitled to rely upon the advice, opinions, or
valuations of any such persons.

 

16.3        Decisions Binding.  All determinations and decisions made by the
Committee or the Board, as the case may be, pursuant to the provisions of the
Plan and all related orders and resolutions of the Committee or the Board, as
the case may be, shall be final, conclusive and binding on all persons,
including the Company, its Affiliates, its stockholders, Holders and the estates
and beneficiaries of Holders.

 

16.4        No Liability.  Under no circumstances shall the Company, its
Affiliates, the Board or the Committee incur liability for any indirect,
incidental, consequential or special damages (including lost profits) of any
form incurred by any person, whether or not foreseeable and regardless of the
form of the act in which such a claim may be brought, with respect to the Plan
or the Company’s, its Affiliates’, the Committee’s or the Board’s roles in
connection with the Plan.

 

ARTICLE XVII

 

AMENDMENT OR TERMINATION OF PLAN

 

17.1        Amendment, Modification, Suspension, and Termination.  Subject to
Section 17.2, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate the Plan and any Award Agreement in whole
or in part; provided, however, that, without the prior approval of the Company’s
stockholders and except as provided in Section 4.5, the Committee shall not
directly or indirectly lower the Option Price of a previously granted Option,
and no amendment of the Plan shall be made without stockholder approval if
stockholder approval is required by applicable law or stock exchange rules.

 

17.2        Awards Previously Granted.  Notwithstanding any other provision of
the Plan to the contrary, no termination, amendment, suspension, or modification
of the Plan or an Award Agreement shall adversely affect in any material way any
Award previously granted under the Plan, without the written consent of the
Holder holding such Award.

 

22

--------------------------------------------------------------------------------


 

ARTICLE XVIII

 

MISCELLANEOUS

 

18.1        Unfunded Plan/No Establishment of a Trust Fund.  Holders shall have
no right, title, or interest whatsoever in or to any investments that the
Company or any of its Affiliates may make to aid in meeting obligations under
the Plan.  Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Holder, beneficiary, legal
representative, or any other person.  To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company.  All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan.  No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan.  The
Plan is not intended to be subject to the Employee Retirement Income Security
Act of 1974, as amended.

 

18.2        No Employment Obligation.  The granting of any Award shall not
constitute an employment contract, express or implied, nor impose upon the
Company or any Affiliate any obligation to employ or continue to employ, or
utilize the services of, any Holder.  The right of the Company or any Affiliate
to terminate the employment of any person shall not be diminished or affected by
reason of the fact that an Award has been granted to him, and nothing in the
Plan or an Award Agreement shall interfere with or limit in any way the right of
the Company or its Affiliates to terminate any Holder’s employment at any time
or for any reason not prohibited by law.

 

18.3        Tax Withholding.  The Company or any Affiliate shall be entitled to
deduct from other compensation payable to each Holder any sums required by
federal, state, local or foreign tax law to be withheld with respect to the
vesting or exercise of an Award or lapse of restrictions on an Award.  In the
alternative, the Company may require the Holder (or other person validly
exercising the Award) to pay such sums for taxes directly to the Company or any
Affiliate in cash or by check within one day after the date of vesting, exercise
or lapse of restrictions. In the discretion of the Committee, and with the
consent of the Holder, the Company may reduce the number of shares of Stock
issued to the Holder upon such Holder’s exercise of an Option to satisfy the tax
withholding obligations of the Company or an Affiliate; provided that the Fair
Market Value of the shares of Stock held back shall not exceed the Company’s or
the Affiliate’s Minimum Statutory Tax Withholding Obligation.

 

The Committee may, in its discretion, permit a Holder to satisfy any Minimum
Statutory Tax Withholding Obligation arising upon the vesting of an Award by
delivering to the Holder a reduced number of shares of Stock in the manner
specified herein.  If permitted by the Committee and acceptable to the Holder,
at the time of vesting of shares under the Award, the Company shall
(a) calculate the amount of the Company’s or an Affiliate’s Minimum Statutory
Tax Withholding Obligation on the assumption that all such shares of Stock
vested under the Award are made available for delivery, (b) reduce the number of
such shares of Stock made available for delivery so that the Fair Market Value
of the shares of Stock withheld on the vesting date approximates the Company’s
or an Affiliate’s Minimum Statutory Tax Withholding Obligation and (c) in lieu
of the withheld shares of Stock, remit cash to the United States Treasury and/or
other applicable governmental authorities, on behalf of the Holder, in the
amount of the Minimum Statutory Tax Withholding Obligation.  The Company shall
withhold only whole shares of Stock to satisfy its Minimum Statutory Tax
Withholding Obligation.  Where the Fair Market Value of the withheld shares of
Stock does not equal the amount of the Minimum Statutory Tax Withholding
Obligation, the Company shall withhold shares of Stock with a Fair Market Value
slightly less than the amount of the Minimum Statutory Tax Withholding
Obligation and the Holder must satisfy the remaining minimum withholding
obligation in some other manner permitted under this Section 18.3.  The withheld
shares of

 

23

--------------------------------------------------------------------------------


 

Stock not made available for delivery by the Company shall be retained as
treasury shares or will be cancelled and the Holder’s right, title and interest
in such shares of Stock shall terminate.

 

The Company shall have no obligation upon vesting or exercise of any Award or
lapse of restrictions on an Award until the Company or an Affiliate has received
payment sufficient to cover the Minimum Statutory Tax Withholding Obligation
with respect to that vesting, exercise or lapse of restrictions.  Neither the
Company nor any Affiliate shall be obligated to advise a Holder of the existence
of the tax or the amount which it will be required to withhold.

 

18.4        Gender and Number.  If the context requires, words of one gender
when used in the Plan shall include the other and words used in the singular or
plural shall include the other.

 

18.5        Severability.  In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

18.6        Headings.  Headings of Articles and Sections are included for
convenience of reference only and do not constitute part of the Plan and shall
not be used in construing the terms and provisions of the Plan.

 

18.7        Other Compensation Plans.  The adoption of the Plan shall not affect
any other option, incentive or other compensation or benefit plans in effect for
the Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of incentive compensation arrangements for
Employees, Directors or Third Party Service Providers.

 

18.8        Retirement and Welfare Plans. Neither Awards made under the Plan nor
shares of Stock or cash paid pursuant to such Awards, may be included as
“compensation” for purposes of computing the benefits payable to any Participant
under the Company’s or any Affiliate’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
participant’s benefit.

 

18.9        Other Awards.  The grant of an Award shall not confer upon the
Holder the right to receive any future or other Awards under the Plan, whether
or not Awards may be granted to similarly situated Holders, or the right to
receive future Awards upon the same terms or conditions as previously granted.

 

18.10      Successors.  All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

 

18.11      Law Limitations/Governmental Approvals.  The granting of Awards and
the issuance of shares of Stock under the Plan shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

18.12      Delivery of Title.  The Company shall have no obligation to issue or
deliver evidence of title for shares of Stock issued under the Plan prior to
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and (b) completion of any registration or
other qualification of the Stock under any applicable national or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable.

 

18.13      Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the

 

24

--------------------------------------------------------------------------------


 

lawful issuance and sale of any shares of Stock hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such shares
of Stock as to which such requisite authority shall not have been obtained.

 

18.14      Investment Representations.  The Committee may require any person
receiving Stock pursuant to an Award under the Plan to represent and warrant in
writing that the person is acquiring the shares of Stock for investment and
without any present intention to sell or distribute such Stock.

 

18.15      Persons Residing Outside of the United States.  Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company or any of its Affiliates operates or has
Employees, the Committee, in its sole discretion, shall have the power and
authority to (a) determine which Affiliates shall be covered by the Plan;
(b) determine which persons employed outside the United States are eligible to
participate in the Plan; (c) amend or vary the terms and provisions of the Plan
and the terms and conditions of any Award granted to persons who reside outside
the United States; (d) establish subplans and modify exercise procedures and
other terms and procedures to the extent such actions may be necessary or
advisable — any subplans and modifications to Plan terms and procedures
established under this Section 18.15 by the Committee shall be attached to the
Plan document as Appendices; and (e) take any action, before or after an Award
is made, that it deems advisable to obtain or comply with any necessary local
government regulatory exemptions or approvals. Notwithstanding the above, the
Committee may not take any actions hereunder, and no Awards shall be granted,
that would violate the Securities Exchange Act of 1934, as amended, the Code,
any securities law or governing statute or any other applicable law.

 

18.16      Arbitration of Disputes.  Any controversy arising out of or relating
to the Plan or an Award Agreement shall be resolved by arbitration conducted
pursuant to the arbitration rules of the American Arbitration Association.  The
arbitration shall be final and binding on the parties.

 

18.17      Governing Law.  The provisions of the Plan and the rights of all
persons claiming thereunder shall be construed, administered and governed under
the laws of the State of Delaware, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
the Plan to the substantive law of another jurisdiction. Unless otherwise
provided in the Award Agreement, recipients of an Award under the Plan are
deemed to submit to the exclusive jurisdiction and venue of the federal or state
courts of Texas, to resolve any and all issues that may arise out of or relate
to the Plan or any related Award Agreement.

 

25

--------------------------------------------------------------------------------


 

SCHEDULE A

 

INSTITUTIONAL HOLDERS

 

Investment funds and accounts managed by Paulson & Co., Inc., including:

 

Paulson Advantage Master Ltd.

Paulson Advantage Plus Master Ltd.

Paulson Advantage Select Master Ltd.

Paulson Recovery Master Fund Ltd.

Paulson Credit Opportunities Master Ltd.

BLT 8 LLC

 

1

--------------------------------------------------------------------------------